Citation Nr: 0002037	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a chronic liver disorder, claimed as 
due to treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The veteran also initiated appeals of the RO's denials of his 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to increased 
evaluations for residuals of gunshot wounds to the right and 
left shoulders.  However, the RO granted service connection 
for PTSD in a June 1998 rating decision, and, in a January 
1999 statement, the veteran withdrew his claims for increased 
evaluations.  See 38 C.F.R. § 20.204 (1999).

The Board observes that the veteran was scheduled for a video 
conference hearing before a Member of the Board on December 
14, 1999.  However, the claims file reflects that he failed 
to report for that hearing.  His hearing request is therefore 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) 
(1999).


FINDING OF FACT

There is no competent medical evidence of record suggesting a 
nexus between a current liver disability and treatment at a 
VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for a chronic liver disorder, 
claimed as due to treatment at a VA facility, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and, under the amended regulation, a showing of 
negligence or fault is necessary for recovery for claims file 
on or after October 1, 1997.  However, for claims filed prior 
to October 1, 1997, as here, a claimant is not required to 
show fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 513 U.S. 115 (1994); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that the treatment he 
received at a VA facility during a hospitalization lasting 
from late September to early October of 1996 resulted in a 
liver disorder, to include an abscess.  In his December 1999 
Brief on Appeal, the veteran's representative made particular 
note of the fact that the veteran received a flu vaccination 
during this hospitalization.

The Board has reviewed the claims file and observes that the 
veteran was, in fact, hospitalized at a VA facility from 
September 24 to October 4 in 1996.  This hospitalization 
primarily addressed the veteran's service-connected shoulder 
disorders, and the discharge report indicates that the 
veteran received a flu vaccination on October 4.  No side 
effects to this vaccination are indicated in the discharge 
report.  Moreover, this report contains no information 
regarding liver symptomatology.
On October 8, 1996, the veteran was admitted to St. Elizabeth 
Hospital Medical Center in Youngstown, Ohio with complaints 
of increasing right upper quadrant pain.  He indicated that 
this pain had lasted for one month and had become especially 
worse in the last week and particularly intolerable in the 
last day.  A computerized tomography (CT) scan performed 
during this hospitalization revealed a hepatic mass.  The 
following day, the veteran's sedimentation rate showed 120, 
and his liver enzymes were negative.  Consideration was given 
for a possible metastatic carcinoma or primary liver tumor.  
Transcutaneous aspiration of the mass showed it to contain 
pus, which grew out streptococcus.  It was felt that the 
veteran had a resolving liver abscess.  

Subsequently, an October 31, 1996 VA treatment record 
contains a notation of a liver biopsy, with drainage of a 
liver abscess, but no further discussion of this problem is 
noted in the medical record.  A November 1996 VA outpatient 
psychiatric record indicates that the veteran reported a 
liver abscess and complained that he had been discharged from 
the VA hospital too early following treatment for his 
shoulder disorders.  A VA echocardiogram, conducted in 
October 1998, revealed relative prominence of the left lobe 
of the liver and atrophy of the right lobe, noted to possibly 
be a normal variant or post-necrotic phenomenon.  There was 
no evidence of a liver abscess at that time.

In this case, even assuming that the veteran currently 
suffers from a chronic liver disorder, there is no medical 
opinion or other competent medical evidence suggesting a 
nexus between such a disorder and any aspect of treatment by 
the VA.  The Board has considered the fact that the veteran's 
liver abscess was diagnosed within days of his discharge from 
the VA hospital on October 4, 1996, but in reviewing the 
clinical notes and discharge summary from that 
hospitalization, as well as subsequently dated medical 
evidence, the Board finds no indication of an etiological 
relationship between the hepatic abscess or any current liver 
disorder and a flu shot or any other VA treatment.  Simply 
stated, there is no medical evidence of the contended causal 
link.  Indeed, the only evidence of record supporting a nexus 
between the veteran's claimed disability and VA treatment is 
his lay opinion, as described above.  However, the Board 
would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a chronic liver disorder, claimed as 
due to treatment at a VA facility, is well grounded.  Given 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed rating decision, the RO appeared to suggest, 
without explicitly stating, that the veteran's current claim 
was being denied as not well grounded.  Nevertheless, 
regardless of the disposition of the RO, the Board observes 
that the United States Court of Appeals for Veterans Claims 
has held that no prejudice to a veteran results in cases 
where the RO denies a claim for service connection on the 
merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a chronic liver disorder, claimed as due to 
treatment at a VA facility, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

